Conviction for theft; punishment, five years in the penitentiary.
About the 27th of December, 1931, a new car of the value of $500 was taken from in front of the residence of its owner in Mount Pleasant. The car was later recovered and identified. An officer of Tyler, Texas, testified that about the first of January, 1932, he arrested appellant in Tyler, and that appellant was driving the car later identified as the one here in question. No explanation of appellant's possession seems to have then been made. Appellant took the witness stand in his own behalf and testified that he was in Muskogee, Oklahoma, and met a friend who had the car in question, and this man wanted $400 for it, and appellant said he bought it, paying $200 down, and that he and the man referred to came together to Tyler in the car. No one else testified for the defense. The court's charge appropriately submitted the issue thus raised. The verdict of the jury settled same against appellant. The possession of recently stolen property has many times been held a sufficient circumstance to justify the conclusion that said property was stolen, and that its possessor was the thief.
No bills of exception were taken to the introduction of any testimony. In his motion for new trial and on appeal appellant complains because the state's attorney was permitted to ask, and did ask, him while on the witness stand if he had not been charged with various felonies at times prior to the one under investigation. While the matter is not properly brought up for our consideration, we might observe that it is the uniform practice in this court to uphold the admission of such testimony as that referred to, as affecting the credibility of the accused as a witness.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 124